Citation Nr: 1548635	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for psoriatic arthritis of the right knee and right elbow, rated as 10 percent disabling prior to July 21, 2011; as 40 percent disabling from July 21, 2011, to January 15, 2013.  

2.  Entitlement to an increased rating for psoriatic arthritis of the right elbow, rated as 10 percent disabling from January 16, 2013.  

3.  Entitlement to an increased rating for psoriatic arthritis of the right knee, rated as 30 percent disabling from March 1, 2014.  

4.  Entitlement to a higher initial rating for right knee instability, rated as 10 percent disabling prior to February 23, 2012, and as noncompensable from February 23, 2012, to January 15, 2013.  

5.  Entitlement to a higher initial rating for psoriatic arthritis of the right elbow, (impairment of supination and pronation), rated as noncompensable from July 10, 2015.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1975.  

The long and complex procedural history as to the matters on appeal was provided in the June 2015 Board remand and will not be repeated here except to note that these claims are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in June 2015 when it was remanded for additional development.  During the appeal process, service connection was granted for a separate right elbow disorder based on impairment of supination and pronation and a noncompensable disability rating was assigned, effective July 10, 2015.  See rating decision of August 2015.  Because this newly-service-connected condition also involves evaluating the elbow, it has been included in the pending claim and is listed on the title page.  

Service connection was also granted for a right knee scar and a noncompensable rating was assigned, effective January 16, 2013.  A 60 percent maximum rating in effect for psoriasis was confirmed and continued.  The Veteran has not disagreed with the 0 percent rating assigned to the knee scar, nor has he expressed disagreement with the denial of a rating in excess of 60 percent for psoriasis.  Accordingly, these issues will not be discussed in this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Prior to July 21, 2011, the Veteran's psoriatic arthritis of the right knee and right elbow was manifested by right knee ROM at no worse than 0 to 85 degrees.   

2.  From July 21, 2011, to January 15, 2013, the Veteran's psoriatic arthritis of the right knee and right elbow was manifested by an active inflammatory process resulting in definite impairment of health but without anemia or weight loss.  

3.  From January 16, 2013, the Veteran's psoriatic arthritis of the right elbow is manifested by ROM from 0 to 120 degrees.  

4.  From March 1, 2014, psoriatic arthritis of the right knee, status post total knee replacement, is manifested by right knee ROM no worse than 0 to 100 degrees.  

5.  Prior to February 23, 2012, the Veteran's right knee instability was manifested by report of instability.  

6.  From February 23, 2012, to January 15, 2013, instability of the Veteran's right knee was no longer demonstrated.  

7.  From July 10, 2015, psoriatic arthritis of the right elbow (impairment of supination and pronation), is manifested by supination from 0 to 80 degrees.  


CONCLUSIONS OF LAW

1.  Prior to July 21, 2011, the criteria for a rating higher than 10 percent for psoriatic arthritis of the right knee and right elbow were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5009, 5206, 5207, 5213, 5260, 5261 (2015).  

2.  From July 21, 2011, to January 15, 2013, the criteria for a rating higher than 40 percent for psoriatic arthritis of the right knee and right elbow, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5009, 5206, 5207, 5213, 5260, 5261 (2015).  

3.  From January 16, 2013, the criteria for a rating higher than 10 percent for arthritis of the right elbow, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5009, 5206, 5207, 5213 (2015).  

4.  From March 1, 2014, the criteria for a rating higher than 30 percent for psoriatic arthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5009, 5260, 5261 (2015).  

5.  Prior to February 23, 2012, the criteria for an initial rating higher than 10 percent for right knee instability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5000, 5257 (2015).  

6.  From February 23, 2012, to January 15, 2013, the criteria for an initial compensable rating for right knee instability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5009, 5257 (2015).  

7.  From July 10, 2015, the criteria for an initial compensable rating for psoriatic arthritis of the right elbow (impairment of supination and pronation) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5009, 5213 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

The Veteran's appeal for a higher initial ratings for the newly service-connected psoriatic right elbow arthritis rated on impairment of supination and pronation, associated with psoriasis, and right knee instability arises from her disagreement with the initial evaluations following the grants of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

As to the additional claims on appeal, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in April 2010 and January 2012 specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to increased ratings, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran has been accorded VA medical examinations on numerous occasions, most recently in July 2015.  These reports, as detailed below, address the severity of the Veteran's service-connected right knee, and right elbow.  The examiner's opinions were based upon review of the claims file and examination of the Veteran, and the Board find s them adequate to address the medical questions at hand.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports are sufficient to make a fully informed decision on the claims, as they include a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination reports are adequate for the purposes of this decision.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Psoriatic Arthritis - In General

The Veteran's psoriatic arthritis of each joint is evaluated under 38 C.F.R. § 4.71a, DC 5009.  Pursuant to DC 5009, other types of arthritis, such as psoriatic arthritis, should be rated under DC 5002 as rheumatoid arthritis; and provides that the disability may be rated as an active process or on the basis of chronic residuals.  
38 C.F.R. § 4.71a, DC 5002 (2015).  

For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation is assignable for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent evaluation is assignable when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, DC 5002 (2015).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DCs, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2015).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


Pertinent Joints on Appeal

In rating knee disabilities on limitation of range of motion (ROM) of the joint, if flexion of the leg is limited to 15 degrees, then a 30 percent rating is assigned.  When flexion of the leg is limited to 30 degrees, then a 20 percent rating is assigned.  When flexion of the leg is limited to 45 degrees, then a 10 percent rating is assigned.  When flexion of the leg is limited to 60 degrees, then a noncompensable or 0 percent rating is to be assigned.  DC 5260 (2015).  

When extension of the leg is limited to 20 degrees, a 30 percent rating is assigned.  When extension of the leg is limited to 15 degrees, a 20 percent rating is assigned.  When extension of the leg is limited to 10 degrees, a 10 percent rating is for assignment.  When extension of the leg is limited to 5 degrees, then a noncompensable rating is assigned.  DC 5261 (2015).  

Regarding other impairment of the knee, when there is severe recurrent subluxation or severe lateral instability, then a 30 percent rating is assigned.  When there is moderate recurrent subluxation or moderate lateral instability, then a 20 percent rating is assigned.  When there is slight recurrent subluxation or slight lateral instability, then a 10 percent rating is assigned.  DC 5257 (2015).  

In cases where cartilage from the knee has been removed, but the knee is still symptomatic, then a 10 percent rating is assigned.  DC 5259 (2015).  When cartilage from the knee is dislocated, with frequent episodes of "locking," pain, and effusion into the joint, then a 20 percent rating is assigned.  DC 5258 (2015).  

Although a veteran can be rated separately under both DC 5257 and DC 5003, a separate rating must be based upon additional disability.  In other words, when a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  VAOGCPREC 23-97.  The VA General Counsel has also held that separate ratings may be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-04.  

A noncompensable evaluation is warranted where flexion of either forearm is limited to 110 degrees or more.  A 10 percent evaluation requires that flexion of either forearm be limited to 100 degrees.  A 20 percent evaluation requires that flexion of either forearm be limited to 90 degrees.  38 C.F.R. § 4.71a, DC 5206 (2015).  A 10 percent evaluation is warranted when extension of either forearm is limited to 60 degrees.  A 20 percent evaluation requires that extension of either forearm be limited to 75 degrees.  38 C.F.R. § 4.71a, DC 5207 (2015).  A 20 percent evaluation is also warranted where motion of either forearm is limited to 100 degrees of flexion and 45 degrees of extension.  38 C.F.R. § 4.71a, DC 5207 (2015).  

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of either forearm warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 20 percent evaluation is also warranted for limitation of pronation of the forearm of the minor upper extremity where motion is lost beyond the middle of the arc.  A 30 percent evaluation is warranted for limitation of pronation of the forearm of the major upper extremity where motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, DC 5213 (2015).  

Background

In a July 2001 rating decision, service connection was established for psoriasis.  As already noted, the current disability rating in effect of 60 percent, based on skin manifestations, was recently confirmed.  A claim regarding an increased rating for psoriasis is not on appeal at this time.  Also, service connection was established for musculoskeletal strain of the right elbow as associated with psoriatic arthritis and for musculoskeletal strain of the right knee as associated with psoriatic arthritis.  Noncompensable ratings were assigned.  

The noncompensable ratings for the right knee and right elbow conditions were primarily based on November 2000 VA examination findings.  At that time, there was no soft tissue swelling or discoloration noted about the right knee or elbow.  The Veteran was able to flex the right knee from 0 to 140 degrees, completely extend it, and Lachman's test and McMurray's sign were both negative.  As for the right elbow, she was able to flex it from 0 degrees to 145 degrees and supinate it from 0 degrees to 80 degrees and pronate it from 0 degrees to 80 degrees.  X-rays were normal.  

When examined by VA in June 2005, the Veteran reported right knee pain which caused her to avoid stairs.  Her gait was antalgic, and she occasionally wore a brace.  Flare-ups were described as mild and occurring weekly.  Active ROM in the right knee was from 0 to 120 degrees, with pain beginning at 120 degrees.  Passive ROM was from 0 to 130 degrees.  There was additional loss of motion (LOM) on repetitive use resulting in ROM from 0 to 100 degrees.  Examination showed crepitus and painful movement in the right knee.  There was no instability, patellar or meniscus abnormality, and active motion against gravity was from 0 to 120 degrees.  Pain began at 120 degrees.  X-rays reviewed from 2001 showed very mild degenerative arthritis involving the lateral compartment of the right knee.  

Based on the June 2005 findings, the RO, in an August 2005 rating decision, increased the noncompensable rating in effect for the right knee related to psoriatic arthritis, to 10 percent, effective April 21, 2005.  

When VA examination was conducted in April 2010, the Veteran said that her knee condition had worsened since the 2005 evaluation.  She was taking Synvisc injections in her knee.  She had completed 4 of 5 such injections.  She also did low impact exercise for 30 minutes two to three times per week and wore a knee brace when she exercised.  The examiner reported that there was some instability in the knee.  The Veteran's right knee complaints were noted to be made worse by such activities as walking and climbing steps.  Standing more than 20 minutes also made her symptoms worse.  Any motion that resulted in bending of the knees made it worse.  She rested the knee to make it better and would occasionally take Hydrocodone and Naproxen.  She also used ice and heat.  There were abnormal shoe wear patterns on her heels.  Examination of the knee showed edema, tenderness, pain at rest, and guarding of movement.  There was also crepitation, clicks or snaps, and grinding.  ROM of the right knee with active motion on flexion was from 0 to 85 degrees and extension was normal.  Repetitive ROM was limited by pain to 0 to 85 degrees of right knee flexion and extension.  X-ray of the right knee showed mild medial compartment joint space narrowing and mild osteophyte formation lateral compartment and femoral side.  The patella was normal with no effusions or bony destruction.  Magnetic resonance imaging (MRI) of the right knee showed irregular posterior horn, medial meniscus, right knee, without definite tear.  There was instrasubstance degeneration posterior horn medial meniscus and large suprapatellar joint effusion and a suspect lateral meniscal cyst.  The final diagnoses included musculoskeletal strain and degenerative joint disease (DJD) of the right knee, related to psoriatic arthritis.  

In a May 2010 rating decision, based on the above medical findings, service connection was established for right knee instability, and a 10 percent rating was granted, effective April 2, 2010.  The 10 percent rating in effect for right knee strain related to psoriatic arthritis was continued.  

Upon VA examination in July 2011, the Veteran described some right knee pain, catching, intermittent swelling, and weakness.  She reported flare-ups which occurred variably, sometimes weekly, depending upon activity level.  Overall, increase in weight bearing activity, or any activity that would include increased activity in the right knee could result in a flare-up, which could last hours or up to one or two days of moderate severity.  During flare-ups she had some difficulty going up and down stairs, and had difficulty walking and weightbearing.  She used a brace on occasion if she anticipated increased levels of activity, and she used ice, heat, rest, and activity limitation as alleviating factors.  She had also undergone injections, including steroid injections and Synvisc injections that had provided some degree of benefit in the past.  She stated, however, that it had been two years since she had received a knee injection.  The Veteran described the ability to walk up to one quarter to a half mile and stand for 15 to 30 minutes.  She had undergone no surgeries in relation to her right knee, and did not report periods of complete incapacity in the past year due to her knee condition.  

ROM of the right knee was from 0 degrees to 115 degrees.  There was tenderness at 100 degrees.  Extension was to 0 degrees with tenderness at 5 degrees.  There was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in ROM with repetitive use.  The knee was examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpation, and laxity of anterior cruciate ligament (ACL), lateral collateral ligament (LCL), and medical collateral ligament (MCL).  McMurray's testing was performed.  All findings on exam were normal with the following exceptions.  There was right knee snapping and popping and mild swelling.  There was tenderness to sub and para patellar medially and laterally anteriorly.  X-rays showed moderate degenerative change.  The examiner noted that inflammatory arthritis was currently active.  

In a September 2011 rating determination, a clear and unmistakable error was found in the evaluation of psoriatic arthritis, and a retroactive increased rating to 40 percent disabling was established from July 21, 2011.  The disorder, previously rated separately for right knee and elbow conditions was combined into one classification (psoriatic arthritis, to include right knee and right elbow, previously rated as musculoskeletal strain of the right knee and right elbow strain, both related to psoriatic arthritis), as there was an active inflammatory arthritis with definite impairment of health.  

Additional VA examination was conducted in February 2012.  The Veteran reported daily right knee pain, stiffness, achiness, as well as intermittent swelling.  She again gave a history of having injections in the past.  Flare-ups occurred with increased weightbearing, changes in the weather, using stairs, or overexertion.  She did not use a brace or a wrap.  Overall, she described the right knee condition as worsening.  She was able to walk up to a half a mile and stand for 10 to 15 minutes.  She reported knee stiffness in the morning but also described pain after overexertion.  ROM testing showed flexion to 115 degrees.  Pain began at 105 degrees.  Extension ended at 0 degrees with no objective evidence of pain.  Right knee ROM after repetitive use testing showed flexion to 110 degrees and 0 degrees of extension.  This LOM was due to pain on movement.  Right knee strength was 5/5.  Lachman test was normal as was posterior drawer test.  Medial-lateral instability testing was also normal.  There was no evidence of recurrent patellar subluxation/dislocation.  X-rays showed severe degenerative changes in the right knee.  

As for the right elbow, the Veteran reported intermittent pain and flare-ups consistent with tendinitis.  She reported repetitive activities such as lifting and gripping and exertion across the right elbow could result in a flare-up for which she would use over-the-counter medications and rest.  She was right-handed.  Her elbow condition, in general, did not typically result in functional limitations to typical activities of daily living nor had it resulted in functional impairment to typical occupational duties when she was employed.  The right elbow condition was described as stable.  Right elbow flexion ROM was to 145 degrees or greater with pain.  Right elbow extension was from 0 degrees of hyperextension without pain.  Strength was 5/5.  

VA records reflect that the Veteran underwent a total right knee replacement in January 2013.  There are follow-up records dated through mid-2014 at the VA facility.  

Upon rating decision in April 2014, in pertinent part, a temporary total rating (TTR) for the right knee surgery and convalescence was established from January 16, 2013, through the end of February 2014, when a 30 percent rating was assigned for psoriatic arthritis of the right knee, effective March 1, 2014.  Separate service connection for psoriatic arthritis of the right elbow (previously identified as strain and rated pursuant to DC 5009) was reinstated and assigned a 10 percent evaluation, effective January 16, 2013.  It was pointed out that while his psoriatic arthritis of the right knee and elbow were previously evaluated together, because of his total right knee replacement, they would now be rated separately.  Thus, the evaluation of psoriatic arthritis of the right knee and right elbow was "closed out" and a separate evaluation for each condition was assigned as detailed above.  This rating decision also decreased the 10 percent rating in effect for right knee instability to a noncompensable rating from February 23, 2012, as such was no longer demonstrated.  

As per Board remand request, the final and most recent VA examination was conducted in July 2015.  At that time, the right knee showed extension of 0 degrees with flexion to 100 degrees.  There was no evidence of pain on weightbearing.  
There was tenderness or pain on palpation of the joint.  There was no evidence of right knee crepitus.  There was no additional functional LOM with repetitive testing.  Pain, weakness, fatigability, or incoordination, did not significantly limit functional ability with repeated use over a period of time.  There were no right knee flare-ups.  Right knee muscle strength was 5/5.  There was no right knee ankylosis, but some instability (1+) was seen.  X-ray of the right knee showed right total knee arthroplasty with no hardware complications.  There was small right knee joint effusion.  Degenerative changes were not seen.  

Right elbow examination showed that the Veteran complained of flare-ups with repeated motion and weather changes which caused elbow achiness.  Elbow extension was 0 degrees with flexion to 120 degrees.  Forearm supination was 0 to 85 degrees out of 0 to 85 degrees.  Forearm pronation was from 0 to 70 degrees out of 0 to 80 degrees.  There was no evidence of pain upon weightbearing.  There was 
localized tenderness or pain on palpation of the joint.  There was no crepitus.  There was no additional loss of function with repetitive testing.  Muscle strength of the right elbow was 5/5.  There was no elbow ankylosis, no flail joint, joint fracture, ununited fracture, malaligned facture, or impairment of supination or pronation.  
X-ray was essentially normal.  

In an August 2015 rating decision, in pertinent part, service connection was established for right elbow impairment of supination and pronation, and a noncompensable rating was assigned, effective July 1, 2015.  


Analysis

Initially, the Board will address whether a rating in excess of 10 percent of psoriatic arthritis of the right knee and elbow was warranted prior to July 21, 2011.  Based on the pertinent clinical findings, it is concluded that is no higher rating is warranted.  As indicated above, there were no significant manifestations associated with the right knee upon VA examination in 2001.  The 10 percent rating assigned, effective April 21, 2005, was based on medical findings at the 2005 VA examination which showed leg flexion limitation to 45 degrees.  Results for ROM were similar in 2010, but it was noted at that time that degenerative changes were seen.  At any rate, the criteria based on ROM testing did not show LOM to warrant a rating in excess of 10 percent prior to July 21, 2011.  For example, there was no right knee flexion limited to 30 degrees or right knee limitation of extension to 15 degrees.  Findings associated with the right elbow throughout this period in question were minimal if noted at all.  Numerous outpatient primary care assessments noted a history of elbow pain, but there were no specific elbow examination findings.  Thus, no LOM of the elbow is shown and a rating for elbow LOM is not warranted.  See Petitti v. McDonald, 2015 WL ____ (Vet. App. No. 3469 Oct. 28, 2015).

As to the rating in effect for psoriatic arthritis of the right knee and elbow for the period from July 21, 2011, a 40 percent rating was established as indicated above upon rating decision in September 2011.  This grant was assigned pursuant to DC 5002 which called for a 40 percent rating with active process of arthritis with symptom combinations productive of definite impairment of health.  As weight loss or anemia was not demonstrated (such are required for a rating of 60 percent), a rating in excess of 40 percent was not warranted under DC 5002.  With right knee flexion to 115 degrees (tenderness at 100 degrees) and extension to 0 degrees (tenderness at 5 degrees), on VA examination in July 2011, an increased rating or ratings based upon LOM is also not warranted.

As previously stated, following the right total knee replacement, a separate rating was established for psoriatic arthritis of the right elbow, from January 16, 2013.  The currently assigned rating is 10 percent.  The question is whether a rating in excess of that rating is warranted from that date forward.  Following review of the medical evidence, it is concluded that an increased rating is not warranted from January 16, 2013 forward.  This is true in that elbow ROM testing upon VA examinations in 2012 and 2015 (0 degrees to 120 degrees out of 140) was only slightly limited.  Moreover, there were no additional functional limitations after repetitive use.  For a rating in excess of 10 percent, the DCs call for forearm limitation to 90 degrees or extension limited to 75 degrees.  Such is simply shown at any time.  

It is also contended that a rating in excess of 30 percent is warranted for psoriatic arthritis of the right knee from March 1, 2014 forward.  The medical evidence simply does not reflect that such an increase is warranted.  Specifically, as already stated, right knee instability is separately rated and is addressed below.  This aspect of her right knee condition is rated primarily on LOM of motion unless active inflammatory process is indicated.  As active process showing impairment of health is no longer demonstrated, the currently demonstrated LOM of ROM in the right knee from 0 to 100 degrees is adequately compensated by the 10 percent rating in effect.  Post-operative total knee replacement residuals are rated based on weakness, pain and LOM.  A minimum 30 percent rating is to be assigned.   As indicated at the 2015 examination, LOM warranting a rating in excess of 30 percent is not shown.  On examination in July 2015, there was no evidence of pain on weight bearing.  Pain was noted on examination, but it did not result in or cause functional loss.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Thus, a basis for a rating in excess of 30 percent is not shown.

As explained earlier, when instability was shown upon VA examination in 2010, a separate right knee condition was established.  It is contended that a rating in excess of 10 percent is warranted prior to February 23, 2012, and it is contended that the rating for this condition should not have been decreased to a noncompensable rating from February 23, 2012, to January 16, 2013.  However, as seen in the medical evidence, the only examination report reflecting instability in the right knee was upon VA examination in 2010.  Thus, a rating in excess of 10 percent prior to February 23, 2012, is appropriate, as is the decrease from February 23, 2012, because upon VA examination on that date, no such right knee instability was seen.  

Finally, as already noted, at the time of the most recent rating decision in August 2015, service connection was established for a separate right elbow condition based on impairment of supination and pronation.  A noncompensable rating from July 10, 2015 was assigned.  It is contended that an increased rating is warranted.  However, this condition is rated pursuant to DC 5213 which calls for limitation of supination to 30 degrees or less of the major extremity for a compensable rating of 10 percent.  As noted upon VA examination in July 2015, supination was only slightly limited at 0 to 80 degrees (out of 85).  Thus, a compensable rating is not warranted.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate as to these claims.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture regarding her psoriatic arthritis and its effect on her right knee and right elbow.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  No combined effects of the disabilities have been alleged or are shown on examination.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's psoriatic arthritic symptoms do not more closely approximate the criteria for higher ratings as to the periods in question or any additional separate ratings.  See 38 C.F.R. § 4.7 (2015).  As the preponderance of the evidence is against the claims for higher ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent for psoriatic arthritis of the right knee and right elbow prior to July 21, 2011, is denied.  

Entitlement to a rating in excess of 40 percent for psoriatic arthritis of the right knee and right elbow from July 21, 2011, to January 15, 2013, is denied.  

Entitlement to a rating in excess of 10 percent for psoriatic arthritis of the right elbow, from January 16, 2013, is denied.  

Entitlement to a rating in excess of 30 percent for psoriatic arthritis of the right knee, from March 1, 2014, is denied.  

Entitlement to an initial rating in excess of 10 percent for right knee instability, prior to February 23, 2012, is denied.  

Entitlement to an initial compensable rating for right knee instability from February 23, 2012, to January 15, 2013, is denied.  

Entitlement to an initial compensable rating for psoriatic arthritis of the right elbow, impairment of supination and pronation, from July 10, 2015, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


